Warner, Chief Justice.
This was an action brought by the plaintiffs against the defendant on an account for money advanced to him to purchase cotton for them. The defendant pleaded a set-off for commissions, etc., and also a statement as to the disbursement of the money placed in his hands by the plaintiffs. The jury, on the trial of the case, found a verdict for the plaintiffs for the sum of $4,977 79. The defendant made a motion for a new trial, on the several grounds stated in the motion, which was granted by the Court, on the first, second, fourth, seventh, tenth,'fifteenth and twenty-fifth grounds set forth in the motion.
In our judgment, the new trial should not have been granted on the first and second grounds contained in the motion therefor. If the jury believed the plaintiffs’ witnesses, (and that was a question for them exclusively,) the verdict was not strongly and decidedly against the weight of the evidence, nor contrary to the principles of justice and equity. The tenth, fifteenth and twenty-fifth grounds relate to the charge of the Court to the jury.
After a careful examination of Judge Cole’s charge, as set forth in the record, we think the case was fairly submitted to the jury by that charge, in view of the evidence before them. There is nothing in that charge which, in our judgment, was calculated to mislead the jury. Therefore, the new trial should not have been granted on the tenth, fifteenth or twenty-fifth grounds of the motion therefor.
As to the fourth ground for a new trial, we are of the opinion .the Court erred in rejecting the testimony of Salter in explanation of his transactions with Knott & Howes in relation to [the money placed in his hands by the plaintiffs, going to show his mistake. What effect that evidence might have had on the minds of the jury when considered by them in connection with the other facts in the case, is another question. All that we decide is, that the evidence was admissible. The seventh ground for a new trial was the rejection of the evi*177dence of Salter, Howes, Rust and others, that at the time Salter purchased the cotton, other agents in Southwestern Georgia were getting two and one-half per cent, commissions. There was a conflict between the evidence of the plaintiffs and the defendant as to the commissions the defendant was to receive for purchasing cotton for them, the plaintiffs stating that he was to receive two and one-half per cent, on the price paid for small lots purchased from wagons, and Hi 00 per bale for large lots purchased; the defendant stating that he was to receive two and one-half per cent, on the price of all the cotton he purchased.
In view of this conflicting evidence, it was competent for the defendant to show what other agents received who were engaged in the same business at the time, as a circumstance in support of the truth of his statement, leaving the jury to believe his statement as to what was the contract, or the statements of the plaintiffs, as they might think proper. It does not necessarily follow that because other agents received two and one-half per cent, commissions, that the defendant did not make the contract, as stated by the plaintiffs; but as the evidence is in conflict upon that point, what other agents received for the same service, at that time, may be considered by the jury as a circumstance that he would not as probably have made a contract for less commissions than the customary rate, though he may have done so.
Inasmuch as the evidence specified in the fourth and seventh grounds of the motion was ruled out, we affirm the judgment of the Court granting a new trial, on those two grounds only.
Judgment affirmed.